       Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 1 of 62



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                           (Southern Division)


JOHN AND KIMBERLY BEAHN, individually and as
parents and next friends of P.B., M.B., AND B.B.,
MINORS, and on behalf of all others similarly situated
8612 White Post Court
Potomac, Maryland 20854

and
                                                             Case No.: 8:20-cv-02239-GJH
CLARA I. OBERMEIER, individually and as parent and
next friend of A.L. and J.W., MINORS, and on behalf of all
others similarly situated
8305 Still Spring Court
Bethesda, Maryland 20817

and

MIRIAM ROTH, individually and as parent and next friend
of Z.R. AND I.R., MINORS, and on behalf of all others
similarly situated
716 Kersey Road
Silver Spring, Maryland 20902

and

JAMES AND GEM LAWSON, individually and as parent
and next friend of G.L., A MINOR, and on behalf of all
others similarly situated
7512 Oyster Bay Way
Gaithersburg, Maryland 20886

and

JOSHUA AND PENNY BORTNICK, individually and as
parents and next friends of J.B., A MINOR, and on behalf
of all others similarly situated
203 Casey Lane
Rockville, Maryland 20850

                                             1
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 2 of 62




and

CHRISTOPHER AND MEAGAN RIZZO, individually and
as parents and next friends of A.R., A MINOR, and on
behalf of all others similarly situated
8608 Timber Hill Lane
Potomac, Maryland 20854
and

BROOKEWOOD SCHOOL, INC.,
Individually and on behalf of all others similarly situated
10401 Armory Avenue
Kensington, Maryland 20895

and

AVALON SCHOOL, INC.,
Individually and on behalf of all others similarly situated
11811 Claridge Road
Silver Spring, Maryland 20902
                              PLAINTIFFS,

v.

TRAVIS A. GAYLES
Montgomery County Department of
Health and Human Services
1301 Piccard Drive
Rockville, Maryland 20850

and

MARC ELRICH
County Executive of Montgomery County
101 Monroe Street, 2nd Floor
Rockville, Maryland 20850

and



                                                2
           Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 3 of 62



 MONTGOMERY COUNTY, MARYLAND

 Serve on:
 Marc Elrich
 County Executive
 101 Monroe Street, 2nd Floor
 Rockville, Maryland 20850

                                DEFENDANTS.



 AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT AND
  TEMPORARY, PRELIMINARY, AND PERMANENT INJUNCTIVE RELIEF, AND
                       JURY TRIAL DEMAND

       COMES NOW, Plaintiffs John and Kimberly Beahn, individually and as parents and next

friends of their minor children P.B., M.B., and B.B., Clara I. Obermeier, individually and as

parent and next friend of her minor children A.L. and J.W., Miriam Roth, individually and as

parent and next friend of their her minor children Z.R. and I.R., James and Gem Lawson,

individually and as parents and next friends of their minor child G.L., Joshua and Penny

Bortnick, individually and as parents and next friends of their minor child J.B., Christopher and

Meagan Rizzo, individually and as parents and next friends of their minor child A.R.,

Brookewood School, Inc., and Avalon School, Inc.by and through undersigned counsel, file this

Amended Class Action Complaint and sue Defendants Travis A. Gayles, County Executive Marc

Elrich, and Montgomery County, Maryland and adopt, incorporate, and re-allege the allegations

in all prior complaints, and request that this Court issue a Declaratory Judgment and Temporary,

Preliminary, and Permanent Injunctive Relief in Plaintiffs’ favor, and in support thereof states as

follows:

                                       INTRODUCTION




                                                 3
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 4 of 62



       On the evening of Friday, July 31, 2020, at around 7:58 p.m.,, without warning or

consultation, the Montgomery County Health Officer, Travis Gayles, unilaterally announced that

all religious and other private schools in Montgomery County are “prohibited from physically re-

opening for in-person instruction through October 1, 2020.” The order is the only one of its kind

in the State of Maryland or in the country. It applies only to religious and other private schools in

Montgomery County. The public schools across the State, including in Montgomery County,

continue to have discretion as to when to open and close.

       The Health Officer’s order purported to be acting on the authority of the Maryland

Department of Health, but the Health Officer has been given no such authority. Under the State’s

emergency laws, authority to take executive action in the pandemic is vested exclusively in the

governor. On Saturday, August 1, within 18 hours of the Health Officer’s decree, Governor

Hogan flatly denounced this unlawful incursion into his authority:

       I strongly disagree with Montgomery County’s decision to mandate the closure of
       private and parochial schools. As long as these schools develop safe plans that
       follow State and CDC guidelines, they should be empowered to do what’s best
       for their community. This is a decision for schools and parents, not politicians.

       To emphasize the point, on Monday, August 3, the Governor issued an emergency

executive order making it clear that the County Health Officer cannot act upon gubernatorial

emergency authority in his closure order. See Executive Order 20-08-03-01. The Governor’s

emergency order specifically states that a “political subdivision” may issue more restrictive

closing orders than what is contained in his executive order, but that they may not do so as to

schools. In issuing the order, the Governor made it clear that “private and parochial schools

deserve the same opportunity and flexibility to make reopening decisions based on public health

guidelines. The blanket closure mandate imposed by Montgomery County was overly broad and

inconsistent with the powers intended to be delegated to the county health officer.”


                                                  4
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 5 of 62



        On Wednesday, August 5, the Health Officer and County Executive Marc Elrich spoke to

the press and stated that the July 31 had not been rescinded that they were evaluating the impact

of the Governor’s August 3 emergency order on the Health Officer’s directive. Just hours later,

Montgomery County announced that the July 31 order was rescinded and that the Health Office

had issued a new order. The new order is nearly identical to the July 31 order, and still states that

“[n]onpublic schools located within Montgomery County, Maryland are prohibited from

reopening for in-person instruction through October 1, 2020.” The order took effect immediately.

        The Health Officer seemingly recognized that he did not have any authority pursuant to

the Governor’s executive order to prohibit in-person school openings. He cited to COMAR

10.06.01.06 and § 18-208 of the Health General Article of the Maryland Annotated Code as

purportedly giving him authority to issue a blanket order closing all religious and private schools

in the County. However, neither provision gives him such authority. The Health General Article

requires that local health officers “cooperate with the Secretary [of Health] to prevent the spread

of disease.” Md. Code Ann., HG § 18-208. While the COMAR provision he relies on allows the

Secretary of Health or health officer to order a business or facility to close if it is suspected to be

a threat to public health after making an individualized determination about the business or

facility, it does not give the Health Officer authority to issue a blanket order closing all schools.

        The Health Officer issued his directives despite the fact that religious and other private

schools have spent thousands of hours and millions of dollars retrofitting their schools and

preparing for a safe reopening, strictly complying with the guidelines and best practices from the

Maryland Department of Health, the Centers for Disease for Control and Prevention, and leading

public health and educational experts. These efforts and expenditures have been focused on

ensuring the safety of students, faculty and staff at each of the schools, which is of paramount



                                                   5
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 6 of 62



concern to each of the schools. The Health Officer made no effort to understand or evaluate

these extraordinary preparations to insure a safe reopening.

       Significantly, the Health Officer’s August 5 order applies only to religious and other

private schools. The Montgomery County Public School system was given complete autonomy

and discretion to decide when and how to reopen. While the public school system has chosen

remote learning for now, it may reopen anytime it chooses. The Health Officer has usurped the

authority of religious and other private school leaders to make their own decisions as to when

and how to reopen.

       The Health Officer’s order appears to be the only one of its kind in the country at this

time. Meanwhile, religious and other private schools throughout the rest of Maryland, the

District of Columbia, and Virginia are preparing for safe reopenings in the coming weeks, after

months of careful planning and significant expenditures.

       Nonpublic schools in Montgomery County enroll approximately 5,650 students in their

nursery school programs (ages 2, 3, and 4). These programs, an important lifeline for working

parents, will be shut down on the Montgomery County Health Department order. In contrast, the

County’s 1,300 licensed day care programs will remain open.

       The order is also not directed at postsecondary schools which are reopening this month in

Montgomery County, including the University of Maryland at Shady Grove, Montgomery

College, and Washington Adventist University.

       The Health Officer’s order was not in response to any particular COVID-19 issue at

religious or other private schools, many of which have been open safely for summer programs.

There has been no outbreak or particular public health emergency focused on nonpublic schools

in Montgomery County to prompt this order. Instead, it appears to be a political response, an



                                                6
           Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 7 of 62



answer to complaints by some public school parents about “why their schools are closed and

private schools are not.”

          Public schools are closed because their leaders made a decision which they believed was

in their best judgment, exercising the discretion afforded to them under law. Public schools have

the right to make this decision. The Montgomery County public school system has 162,680

students and 23,347 teachers and staff, most of whom are covered by extensive collective

bargaining agreements. Clearly, the County public school system faces many different and more

complex considerations than small, private schools.

          The Health Officer’s August 5 order is illegal because:

          1) it exceeds his authority under State and County law and the governor’s executive

orders;

          2) it is not rationally related to public health, especially when restaurants, bars, day care

centers, 4-year and community colleges, camps, classes in the parks, and other similar facilities

are permitted to remain open;

          3.) it is overbroad, and not narrowly tailored to any particular school facility, but instead

was extended only to one category of schools, those that were “nonpublic” (religious or private)

in character; and

          4.) it unlawfully discriminates against religious and private schools.

          Plaintiffs request that the Court declare that the Health Officer had no authority to issue

an order prohibiting religious and private schools from reopening for in-person education.

Plaintiffs request temporary, preliminary, and permanent injunctive relief to enjoin Defendants

from closing religious and private schools to in-person learning and enjoining the enforcement of

any order that closes in-person instruction at religious and private schools. Plaintiffs seek



                                                     7
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 8 of 62



compensatory damages against Defendants arising out of the Health Officer’s unlawful order and

the enforcement of the order.

                                   JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this Complaint

states federal causes of action.

       2.      Pursuant to 28 U.S.C. § 1391(b), venue in this Court is proper.

                                             PARTIES

       3.      Plaintiffs John Beahn and Kim Beahn are adult residents and taxpayers of the

State of Maryland, residing therein at 8612 White Post Court, Potomac, Maryland 20854. They

sue in their individual capacities and parents and next friends of their three minor children, P.B.,

M.B., and B.B., who are residents of the State of Maryland and Montgomery County. They also

bring this suit in a class representative capacity on behalf of those similarly situated.

       4.      Plaintiff Clara I. Obermeier is an adult resident and taxpayer of the State of

Maryland, residing therein at 8305 Still Spring Court, Bethesda, Maryland 20817. Ms.

Obermeier sues in her individual capacity and as parent and next friend of her two minor

children, J.W. and A.L., who are residents of the State of Maryland and Montgomery County.

She also brings this suit in a class representative capacity on behalf of those similarly situated.

       5.      Plaintiff Miriam Roth is an adult resident and taxpayer of the State of Maryland,

residing therein at 716 Kersey Road, Silver Spring, Maryland 20902. She sues in her individual

capacity and as parent and next friend of her minor children, Z.R. and I.R., who are residents of

the State of Maryland and Montgomery County. She also brings this suit in a class representative

capacity on behalf of those similarly situated.

       6.      Plaintiffs James and Gem Lawson are adult residents and taxpayers of the State of

Maryland, residing therein at 7512 Oyster Bay Way, Gaithersburg, Maryland 20886. They sue in

                                                  8
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 9 of 62



their individual capacities and as parents and next friends of their minor child, G.L., who is a

resident of the State of Maryland and Montgomery County. They also bring this suit in a class

representative capacity on behalf of those similarly situated.

        7.     Plaintiffs Joshua and Penny Bortnick are adult residents and taxpayers of the State

of Maryland, residing therein at 203 Casey Lane, Rockville, Maryland 20850. They sue in their

individual capacities and as parents and next friends of their minor child, J.B., who is a resident

of the State of Maryland and Montgomery County. They also bring this suit in a class

representative capacity on behalf of those similarly situated.

        8.     Plaintiffs Christopher and Meagan Rizzo are adult residents and taxpayers of the

State of Maryland, residing therein at 8608 Timber Hill Lane, Potomac, Maryland 20854. They

sue in their individual capacities and as parents and next friends of their minor child, A.R., who

is a resident of the State of Maryland and Montgomery County. They also bring this suit in a

class representative capacity on behalf of those similarly situated.

        9.     Plaintiff Avalon School, Inc. is a corporation in good standing in the State of

Maryland and operates the Avalon School, located at 11811 Claridge Road, Silver Spring,

Maryland 20902. The Avalon School is an independent, Catholic school for boys in grades K-12.

        10.    Plaintiff Brookewood School, Inc. is a corporation in good standing in the State of

Maryland and operates the Brookewood School, located at 10401 Armory Avenue, Kensington,

Maryland 20895. The Brookewood School is an independent, Catholic school for girls in grades

1-12.

        11.    Defendant Montgomery County, Maryland (“County”) is a chartered home-rule

county exercising all governmental functions granted by its Charter, by the Maryland

Constitution, and by Article 25A of the Annotated Code of Maryland.



                                                  9
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 10 of 62



       12.     Defendant Marc Elrich is an adult citizen of the State of Maryland. Elrich is the

County Executive for Montgomery County. He was elected as County Executive on November

6, 2018. Plaintiffs sue Elrich in his individual and official capacity and as an agent of Defendant

Montgomery County.

       13.     Defendant Travis A. Gayles is an adult citizen of the State of Maryland. Gayles is

the Health Officer for Montgomery County, Maryland. Plaintiffs sue Gayles in his individual and

official capacity. Gayles is an employee of the State of Maryland who is jointly appointed by the

Secretary of Health and Montgomery County. Gayle also serves a division director of the Public

Health Services division of the County’s Department of Health and Human Services and reports

to Elrich and the State.

                            FACTS COMMON TO ALL COUNTS

             Health Officer’s July 31 Directive and Order prohibiting religious and
                           private schools from physically reopening

       14.     In Montgomery County, there are 22,312 students enrolled in nonpublic schools,

including K-12 and nursery schools. Of those students enrolled in nonpublic schools, there are

9,345 students, or 40 percent, that are enrolled in religious schools.

       15.     There are more than 180 private schools in Montgomery County. Of these

schools, approximately 40 percent are religious schools.

       16.     On Friday, July 31, 2020, at 7:58 p.m., after the close of business, the

Montgomery County Health Officer, Travis Gayles, unilaterally issued a directive and order

titled, “COUNTY HEALTH OFFICER DIRECTIVE AND ORDER REGARDING PRIVATE

AND INDEPENDENT SCHOOLS.” The directive and order stated that “[n]onpublic schools

located within Montgomery County, Maryland are prohibited from physically reopening for in-

person instruction through October 1, 2020.” A copy of the order is attached as Exhibit 1.


                                                 10
           Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 11 of 62



       17.      The order defined “nonpublic school” as any school located in Montgomery

County that is not a public school, including, but not limited to, “all private pay schools, schools

affiliated with religious institutions, or schools that are otherwise considered to be independent

schools.”

       18.      The order took effect on Monday, August 3, 2020 at 6 a.m. and was to remain in

effect through October 1, 2020 “or until rescinded, suspended, amended, or revised by additional

orders.”

       19.      The order stated that “[a] person who knowingly and willfully violates this Order

or any Local Order is guilty of a misdemeanor and on conviction is subject to imprisonment not

exceeding one year or a fine not exceeding $5,000 or both.”

       20.      Just two days prior to the directive, on Wednesday, July 29, the Health Officer

held a conference call with leaders of private and religious schools, but made no mention of any

mandatory requirements for virtual learning.

       21.      The County Health Officer’s summary order raised more questions than it

answered. For instance: 1.) Since county day care programs are operating, can early childhood

programs and kindergarten take place, especially since those programs are not truly susceptible

to remote learning?; 2.) Do religious and private schools have the ability to offer small, in-

person, physically distanced groups for social, emotional, athletic or other programming, either

indoors or outdoors?; 3) What efforts were undertaken to analyze the safety and preventative

measures implemented by individual schools?; and, importantly, 4.) What criteria will be used to

determine when schools will be safe for students and faculty to return to campus?

       22.      In his rush to issue the Friday night order, the County Health Officer did not

consider any of these important issues. The last, reopening criteria, is particularly important. In



                                                 11
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 12 of 62



his webinar on Wednesday, July 29 with leaders of religious and private schools, the County

Health Officer refused to articulate any criteria, either for closing or reopening, other than stating

that the County should be striving to get to cases in the single digits or teens per day.

       23.     The Health Officer stated that he believes it is safe to reopen schools when the

number of new daily cases is between 8 and 20 in Montgomery County. He has no explanation

for where that number comes from.

   The Montgomery County Health Officer had no authority pursuant to any gubernatorial
                 executive order to issue the July 31 directive and order

       24.     On March 5, 2020, Governor Hogan issued a proclamation declaring a state of

emergency under his authority under Md. Code Ann., Pub. Safety § 14-303. He issued a

gubernatorial proclamation making a Declaration of State of Emergency and Existence of

Catastrophic Health Emergency under his authority under PS § 14-3A-02.

       25.     Section 14-303 of the Public Safety Article authorizes the governor to proclaim a

state of emergency and to promulgate “reasonable orders, rules and regulations” to “protect life

and property or calculated effectively to terminate or control the public emergency.” PS § 14-

3A-02 authorizes the governor issue a catastrophic health emergency proclamation, which he

may extend for successive 30 day periods. Section 14-3A-03(d)(2) authorizes the governor, “If

necessary and reasonable to save lives or prevent exposure to a deadly agent, the Governor may

order individuals to remain indoors or refrain from congregating.”

       26.     The Governor has now issued multiple executive orders, many of which clarify,

expand or narrow prior executive orders. See Order issued March 12, 2020, “Prohibiting Large

Gatherings and Events and Closing Senior Centers,” as amended and restated on March 16,

2020, and further amended and restated on March 19, 2020 by Order Number 20-03-19-01, and

further amended and restated on March 23, 2020 by Order Number 20-03-29-01, and further


                                                  12
           Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 13 of 62



amended and restated on March 30, 2020 by Order Number 20-03-30-01, and further amended

and restated on May 6, 2020 by Order Number 20-05-06-01, and further amended and restated

on May 13, 2020 by Order Number 20-05-13-01, and further amended and restated on May 27,

2020 by Order Number 20-05-27-01, further amended and restated on June 3, 2020 by Order

Number 20-06-03-01, and further amended and restated on June 10, 2020 by Order Number 20-

06-10-01, is further amended and restated in its entirety as set forth herein.

       27.      Since the outbreak of the pandemic, no gubernatorial order has referenced

schools, public or private, until the Governor’s August 1 emergency order which stated that

“political subdivisions” could not close schools. Of the 77 orders, proclamations, and guidance

statements issued by Governor Hogan since the outbreak of the pandemic, only the August 1

emergency order mentioned either public or nonpublic schools. The only other reference to

schools is “self-defense schools” which have been permitted to operate in Montgomery County

and throughout the State. Instead, consistent with Maryland’s historic and statutory framework,

Governor Hogan has consistently worked in collaboration with the State Superintendent to

provide direction and guidance to the education community, without issuing executive orders of

his own directed to either public or private schools.

       28.      The Health Officer claimed that his July 31 directive and order was pursuant to

State Executive Order 20-07-29-01. Contrary to the County Health Officer’s assertion, the

Governor’s July 29, 2020 executive order does not delegate to him, the authority to close-in

person learning in religious and public schools.

       29.      State Executive Order 20-07-29-01 was issued by Governor Hogan just two days

prior, on July 29, 2020. That executive order said nothing about the closing or reopening of

schools.



                                                   13
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 14 of 62



       30.     There is no indication that Governor Hogan intended the language in that

executive order to permit the County Health Officer to close schools. The order explicitly

applies to “businesses, organizations, establishments, or facilities.” (Ex. 2, Executive Order 20-

07-29-01). It does not reference schools, and in fact, is directly contrary to the consistent and

explicit guidance from the State Superintendent of Education.

       31.     In fact on July 22, 2020, Governor Hogan appeared with State Superintendent

Salmon at a press conference to discuss school reopening. At the press conference with the

Governor, and in subsequent written statements, the Superintendent reaffirmed the importance

of the “Maryland Recovery Plan for Education, which follows the State’s overall recovery plan

and the governor’s executive orders.” That plan continues to make clear that the decision to

open or close a nonpublic schools rests exclusively with them.

       32.     The Health Officer claimed in his July 31 order that he was acting as a “designee

for Robert R. Neall, Secretary of Health for the State of Maryland.” But the Health Officer had

no authority to issue an order prohibiting religious or other private schools from reopening for

in-person learning.

       33.     In May 2020, R.J. Hawley, the Executive Director of Plaintiff Avalon School, a

Catholic, K-12 school in Montgomery County, and the Plaintiff Brookewood School, a Catholic

school for grades 1-12 in Montgomery County, contacted the Montgomery County Department

of Health and Human Services regarding his schools’ plans for reopening in September. In

response, Kenny Welch of the Montgomery County Department of Health and Human Services

responded:

       Thank you for contacting the Montgomery County Department of Health and
       Human Services regarding guidance for private schools. At this point,
       Montgomery County does not exactly know if local government will play a role if
       schools will be able to operate. It will depend on if the Governor and the

                                                 14
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 15 of 62



       Maryland Department of Education give power to the local authorities and what
       the status is regarding case load and potential surge of the virus moving into the
       fall.

       Until we know more, we are advising all facilities, plan to open as normal with
       modifications and policies in accordance with the CDC guidance.

       34.     The responding environmental health manager provided a link to the CDC school

reopening guidelines in his email.

       35.     Plaintiff Avalon School and other religious and private schools did just as stated

in the Department of Health and Human Services’ email, relying upon CDC guidelines and the

published guidance form the State Department of Education in making large scale investments

into a safe reopening.

       36.     The Montgomery County Department of Health and Human Services recognized

that it did not have any authority as it relates to the operation of schools, unless vested with such

authority from the Governor or the Maryland Department of Education. No such authority has

been given to the department by the Governor or Maryland Department of Education.

       37.     Montgomery County is a home rule county under Md. Const. Art. XI-A since its

charter was adopted on November 2, 1948, and its government does not have authority to

regulate public or private schools.

       38.     The General Assembly has the exclusive authority to regulate public and private

schools and has designated that authority to the Maryland State Board of Education. The

Maryland State Department of Education has a Nonpublic School Approval Branch that is

responsible for regulatory oversight of nonpublic schools in Maryland.

       39.     The Montgomery County public school system is considered an instrumentality of

the State. It is governed by a superintendent and an elected board of education but it is a creature



                                                 15
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 16 of 62



of the General Assembly and ultimately subject to the visitorial power of the State Board of

Education, which acts through the State Superintendent of Schools.

       40.     County health officers act at the discretion of the Secretary of Health to enforce

the State health laws and policies, rules, and regulations, adopted by the Secretary of Health. See

Md. Code Ann., HG § 3-306(c)(4)(i)(1). County health officers also enforce “rules and

regulations” of the County health boards.

       41.     Montgomery County’s County Council sits as the Board of Health. See

Montgomery County Code, § 24-1. The Board of Health is authorized “to adopt and enforce all

needful rules and regulations concerning sanitation for eating and drinking establishments,

habitable buildings and private water supplies, within their jurisdiction.” Id.

       42.     In the July 31 order, he Montgomery County Health Officer did not purport to

exercise any home rule powers of the Montgomery County government or any particular

statutory authority. He did not cite to any authority other than stating that he was acting “as the

designee for Robert R. Neall, Secretary of Health” for the State of Maryland.

       43.     The County Health Officer presumably relied upon the language in State

Executive Order 20-07-29-01, which provides that:

       If a political subdivision determines that doing so is necessary and reasonable to
       save lives or prevent exposure to Covid-19, the political subdivision is hereby
       authorized to issue orders that are more restrictive than this Order (“Local
       Orders”):

                    i. requiring any businesses, organizations, establishments, or
                       facilities to close and/or modify their operations; and

                   ii. requiring individuals to remain indoors or to refrain from
                       congregating.

       44.     As a threshold matter, the authority is delegated to the “political subdivision” and

not to the County Health Officer. It has long been established that legislative grant of public


                                                 16
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 17 of 62



health police powers to a “political subdivision” invests sovereign authority in the “governing

body.” The “governing body” in a chartered county is “the county executive and county council

acting together.”

       45.     Despite the title of “County Health Officer,” Defendant Gayles cannot simply act

as the “political subdivision” without more than the Governor’s executive order, any more than

the fire chief or the police chief could. There is nothing in State or County law or the Governor’s

executive order which gives the County Health Officer the authority to simply exercise this

important grant of emergency authority to the political subdivision. The “political subdivision”

has made no such predicate determination that closing religious and private schools “is necessary

and reasonable to save lives or prevent exposure to Covid-19.” The County Health Officer

cannot simply choose to act by himself on behalf of the “political subdivision.”

                           The Governor’s August 1 emergency order

       46.     On Monday, August 3, Governor Hogan made the intent of his executive orders

clear. He issued Executive Order 20-08-03-01, which excludes “schools” from the authority

delegated to political subdivisions to issue more restrictive closing orders. In issuing the Order,

the Governor made his intent clear:

       The recovery plan for Maryland public schools stresses local flexibility within the
       parameters set by state officials. Over the last several weeks, school boards and
       superintendents made their own decisions about how and when to reopen public
       schools, after consultation with state and local health officials.

       Private and parochial schools deserve the same opportunity and flexibility to make
       reopening decisions based on public health guidelines. The blanket closure
       mandate imposed by Montgomery County was overly broad and inconsistent with
       the powers intended to be delegated to the county health officer.

       To be clear, Maryland’s recovery continues to be based on a flexible, community- based
       approach that follows science, not politics. As long as schools develop safe and
       detailed plans that follow CDC and state guidelines, they should be empowered to
       do what’s best for their community.


                                                 17
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 18 of 62



       I want to thank all the parents, students, and school administrators who have spoken
       out in recent days about this important issue.

                               The Health Officer’s August 5 order

       47.     On the afternoon of August 5, the Health Officer and County Executive Marc

Elrich answered questions from the press. They were repeatedly asked about whether the Health

Officer’s July 31 order was rescinded in light of the Governor’s Executive Order 20-08-03-01.

The Health Officer Stated, “As it currently stands, it has not been rescinded.” He also stated that

he was “continuing to evaluate the impact of the Governor’s executive order on the directive that

we put out.” He gave no indication that a new order was forthcoming.

       48.     Just hours later, the County announced that the Health Officer had rescinded his

July 31 order and replaced it with a new order that took effect immediately. The new order is

similar in substance to his previous order and still states that “[n]onpublic schools located within

Montgomery County, Maryland are prohibited from reopening for in-person instruction through

October 1, 2020.” The new order “explicitly excludes programs licensed or regulated by the

Maryland Office of Childcare” from the definition of nonpublic schools.

       49.     The Health Officer seemed to recognize he did not have authority pursuant to the

Governor’s executive order, as he backpedaled from citing to State Executive Order 20-07-29-

01. Instead, his August 5 order cited to COMAR 10.06.01.06 and § 18-208 of the Health General

Article of the Maryland Annotated Code as purportedly giving him authority to issue a blanket

order closing all religious and private schools in the County.

       50.     In the five days leading up to the Health Officer’s August 5 order, new cases of

COVID-19 in Montgomery County fell. There were 66 cases reported on August 5, and dropped

to 56 new cases the following day.




                                                 18
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 19 of 62



                 The Secretary of Health’s Memorandum to all health officials

       51.     On the morning of August 6, the day after the Health Officer’s new order,

Maryland Secretary of Health Robert R. Neall issued a memorandum to all local health officers

in the State with the subject line “Blanket Closure of Non-Public Schools in Local Jurisdictions.”

       52.     The memorandum stated that “it is the health policy of the State of Maryland that

non-public schools not be closed in a blanket manner.” Rather, local health officers are to

“carefully evaluate the facts and circumstances of each individual school and their proposed

COVID-19 response plan.” The memorandum continued:

       The State of Maryland’s position is that all schools, including public school
       systems and non-public schools, be provided with the individualized opportunity
       to determine how they are able to comply with the federal and state COVID-19
       guidance to reopen safely and protect students and staff. Those determinations
       should be made in close consultation with the affected schools and local health
       departments with Maryland Department of Health guidance.

       It is important that an individualized analysis be conducted so that each non-
       public school has the same opportunity that public schools have to make
       reopening decisions based on the U.S. Centers for Disease Control and Prevention
       (CDC) recommendations, and that are consistent with the Maryland State
       Department of Education’s (MSDE) Reopening Plan.

       53.     In addition to emphasizing the State’s position that religious and private schools

give given the individualized opportunity to decide how to reopen safely, the Secretary of Health

cited childcare and summer camps as examples “of where reasonable precautions, in line with

CDC guidance and common-sense steps by Marylanders, have resulted in balance between

minimizing the risks posed by COVID-19 and providing children with necessary educational

opportunities. The Secretary of Health further stated that “[t]he experience over the summer has

shown that a careful approach of individualized facility planning has yielded success in

minimizing outbreaks.”




                                                19
            Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 20 of 62



                    The State Department of Education’s Recovery Plan and
              Montgomery County Public Schools decision to close schools in the fall

        54.      On March 16, 2020, the Montgomery County Public Schools Superintendent Dr.

Jack R. Smith suspended in-person classes.

        55.      On May 6, 2020, Governor Hogan and the State Superintendent of Schools, Dr.

Karen Salmon, closed all public schools for in-person learning in Maryland for the remainder of

the 2019-20 school year. They announced that they would work on planning to reopen schools in

the fall.

        56.      The Maryland State Department of Education sent memos to private pay

nonpublic schools and registered church-exempt schools on March 19, 2020 recommending that

they close. The memos stated that these schools are “governed and operated by private

organizations” and “[t]he Legal Authority of each nonpublic school is responsible for making the

determination regarding its school closure as a result of COVID-19.” (Ex. 3, State Plan, at 30).

        57.      The Maryland State Department of Education sent a memo to publicly funded

nonpublic schools March 17, 2020, stating that the schools were required to be closed through

April 15, 2020 and for any subsequent required extensions.

        58.      In June 2020, the State Superintendent issued “Maryland’s Recovery Plan for

Education,” a comprehensive, 70-page plan to guide schools in making safe reopening decisions

for the fall. (Ex. 3, State Recovery Plan). The Recovery Plan cites CDC and other expert sources

extensively and details extensive options and best practices for school administrators to consider

when reopening. A similar version of the recovery plan had also been released in May and July

2020.

        59.      The State Department of Education stated in the Recovery Plan that “[d]uring the

recovery phase from this pandemic, decisions regarding the operating status of each nonpublic


                                                 20
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 21 of 62



school (for both nonpublic schools approved under COMAR 13A.09.09 and registered church-

exempt schools) will continue to be made by the school’s Legal Authority.” (Id.).

       60.     The Recovery Plan further stated that if a local school system decides to open

schools in a gradual fashion, ‘the Legal Authority of each nonpublic school approved under

COMAR 13A.09.10 may choose to either gradually open in accordance with a local school

system or open to all students, as each school deems appropriate. (Id.).

       61.     On July 15, 2020, the State Superintendent’s office reaffirmed that the decision to

open and close nonpublic schools rested with the schools themselves, and not public authorities:

       A memo from the State Superintendent of Schools, Dr. Karen B. Salmon, to
       registered church-exempt schools, dated March 19, 2020, stated that these schools
       are 'governed and operated by private organizations. The Legal Authority of each
       nonpublic school is responsible for making the determination regarding its school
       closure as a result of COVID-19.' . . . During the recovery phase from this
       pandemic, decisions regarding the operating status of each nonpublic school (for
       registered church-exempt schools) will continue to be made by the school’s Legal
       Authority.

       During the recovery phase from this pandemic, decisions regarding the operating
       status of each nonpublic school (approved under COMAR 13A.09.09) will
       continue to be made by the school’s Legal Authority.


       The success and health of all students is of paramount importance to the State
       Superintendent of Schools, and she truly appreciates that you have reached out to
       her. If you have any additional questions, please do not hesitate to contact me at
       alexandra.cambra@maryland.gov or (410) 767-0407.

       62.     Public schools in Montgomery County—and throughout all of Maryland—are

permitted to determine whether, when, and how to reopen for in-person instruction.

       63.     On July 22, 2020, Dr. Salmon announced that local school districts in the State

will have the authority to decide whether instruction this fall will be virtual, in-person, or some

combination if the schools complied with CDC guidelines and State orders. She stated that local

school systems “will have the flexibility to determine, in consultation with their local health

                                                 21
          Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 22 of 62



officers, how they open, and which groups of students and staff will be able to re-enter

buildings.” (Ex. 4, Salmon Remarks).

       64.     Public schools that choose to reopen would be required to mandate that staff and

students wear face coverings, have procedures in place if staff members or students develop

COVID-19, and stress the importance of handwashing and physical distancing.

       65.     This summer, public and non-public schools were permitted to determine whether

to have in-person summer school. Dr. Salmon stated on July 22 that “[c]ontinuing in Stage 2 of

Recovery, just as schools could begin limited in-person summer instruction, schools can choose

to reopen for in-person instruction in the fall.” (Ex. 4, Salmon Remarks).

       66.     She requested that each public school system in Maryland submit their reopening

plans by August 14, 2020. Dr. Salmon stated, “We want to get our students back to school as

soon as possible for in-person instruction, and this should be the driving goal and the basis for all

of our decisions. Public health experts, including the American Academy of Pediatrics, agree.”

(Ex. 4, Salmon Remarks).

       67.     Dr. Salmon emphasized the importance of CDC guidelines and adherence to state

health protocols. (Id.).

       68.     On July 14, 2020, the Montgomery County Public Schools superintendent, Jack

Smith, Ph.D. issued a detailed 21-page for reopening in-person education in Montgomery

County.

       The 2020-2021 school year will begin on Monday, August 31, 2020, for all students.
       Students will return to schools on a rotational schedule for in-person learning with
       reduced class sizes and reduced numbers of students in the buildings. Due to limited
       capacity, transportation resources will be prioritized to elementary and middle school
       students. The goal is for all grade levels to be in a school rotation by end of
       November. Students will return to classrooms by grade level, last name/address, and
       cluster in phases over the first months of the school year.



                                                 22
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 23 of 62



       69.     Dr. Smith said the draft plan was based on “guidance we have received from the

Maryland State Department of Education and from our county health partners,” which is how he

has referred to the County Health Officer. The 21-page plan summarized strategies for safe in-

person reopening, including bus transportation, use of marks, and allowing parents to select other

learning modes, including remote learning for their children. The plan had been developed after

conducting a major parent survey in June which favored in-person education, and after

substantial engagement with all stakeholders in the previous month. While Dr. Smith

emphasized that the plan was in draft form, he also said it was the product of many months of

careful planning. The draft plan was clearly intended for submission to the State Superintendent.

       70.     Two days later, on Thursday evening, July 16, 2020, the Montgomery County

teachers union, the Montgomery County Education Association, held a closed door town hall for

union members. School administration officials were present but did not speak.

       71.     The next morning, Friday, July 17, 2020, the teachers union issued a statement

blasting the school reopening plan, saying that it “is wholly inadequate to protect the health and

safety of students and staff.”

       72.     Two business days later, on Tuesday, July 21, 2020, Dr. Smith announced that the

school system was abandoning the draft reopening plan it had announced just seven days earlier.

Instead, the school system would remain in a “virtual-only instructional model” through the first

semester – January 29, 2021.

       73.     Dr. Smith said this change was based upon “additional guidance” received from

the County Health Officer the day before, remarkably issued on the day after the teachers union

opposition was announced. The reversal occurred even though the reopening plan released the

previous week had been released upon guidance from “our County health partners.”



                                                23
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 24 of 62



       74.     In response to the school system’s reversal, many Montgomery County parents,

such as Plaintiff Clara Obermeier, decided to remove their children from Montgomery County

Public Schools and place them in private schools. Ms. Obermeier will be withdrawing her rising

sixth and eighth graders from Thomas W. Pyle Middle School, a public school in Bethesda, and

has already enrolled them in St. Bartholomew School, a Roman Catholic K-8 school in

Montgomery County.

       75.     These withdrawals will obviously impact the Montgomery County public school

system. Montgomery County Public Schools had been anticipating 3,500 new students to enroll

this August, but as of last week, only 300 new K-12 students had enrolled. Montgomery

County’s state funding is predicated upon its per-pupil enrollment numbers each fall.

       76.     At no time did Montgomery County or its Health Officer issue its own reopening

guidance or contradict the guidance set forth by the Maryland State Department of Education.

Rather, the Health Officer adamantly declined to provide such guidance to the County’s religious

and private schools, despite their requests for guidance.

       77.     Soon after the decision by Montgomery County Public Schools to be all-virtual in

the fall, some Montgomery County parents and interest groups began to raise “equity” concerns

about public school students having to learn remotely, while religious and private schools were

conducting in-person classes.

       78.     The Montgomery County Board of Education held on meeting on August 6 and

reviewed the Montgomery County School System’s plan for fully remote instruction. During that

meeting, members of the Board of Education expressed concern about the time that students will

spend in front of a computer and that these students have experienced significant loss in their




                                                 24
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 25 of 62



learning by being all-virtual. The Board of Education did not officially vote on Thursday to

ratify the plan.

        79.        During the meeting Superintendent Smith stated that “if things change

dramatically” in the early fall as to COVID-19 transmission rates and cases in the County, then

the public school system “might be able to accelerate” physical reopening of the schools.

              The County Health Officer has no authority to issue a blanket order closing all
                                          nonpublic schools


        80.        The Health Officer had no authority to issue a blanket order physically closing all

religious and private schools in the County.

        81.        County health officers are State employees. They are paid by the State, and are

jointly appointed by the County and the Secretary of Health.

        82.        County health officers are required to enforce throughout the county, “[u]nder the

direction of the Secretary, the State health laws and the policies, rules and regulations that the

Secretary adopts.” Md. Code Ann., HG § 3-306(c)(4)(i). They are also required to perform “any

investigation or other duty or function directed by the Secretary.” Id. § 3-306(d).

        83.        County health officers are subject to the administrative and financial control of

the Secretary of Health to ensure “the effective and coordinated delivery of public health services

statewide.”

        84.        Rules and regulations of the Secretary of Health are binding on the political

subdivisions of the State. Local county health officers “are bound by State public health policy.”

        85.        The State has adopted extensive regulations as to communicable diseases and the

role of health officers in controlling diseases. See COMAR10.06.01.01, et seq. This includes the

power to quarantine tuberculosis patients (COMAR 10.06.01.20.A.3.B) and impose restrictions



                                                    25
            Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 26 of 62



on food handlers exposed to salmonella (COMAR 10.06.01.06.E.5), and other similar matters.

There is nothing in the State communicable disease regulations that authorizes a local health

officer to issue a blanket order closing schools.

        86.      While the Health Officer cites to § 18-208 of the Health General Article and

COMAR 10.06.01.06 in his August 5 order as giving him authority to prohibit the reopening of

schools, neither gives him such authority.

        87.      Section 18-208 requires that “within 24 hours after receiving notice of the

disease” that a local health officer give the Secretary “information obtained on the disease” and

“shall cooperate with the Secretary to prevent the spread of disease.”

        88.      COMAR 10.06.01.06 gives the Secretary or health officer authority to take action

to control the spread of contagious disease, including the authority of operation of a business or

facility determined or suspected to be a threat to public health.”

        89.      These provisions do not allow for the blanket closure of all private and religious

schools. Rather, under COMAR 10.06.01.06, the county health officers are to make

individualized determinations concerning particular businesses or facilities after an appropriate

inspection.

        90.      Further, the distinction between “political subdivision” and “local health officer”

is important, and Governor Hogan has carefully made that distinction in his executive orders.

The governor has carefully defined what authority he is delegating expressly to local health

officers.

        91.      In Executive Order 20-04-05-02, “Delegating Authority to Local Officials to

Control and Close Unsafe Facilities,” Governor Hogan authorized local health officers to close

an “Unsafe Facility,” which is defined as one “unable or unwilling to operate in a manner that



                                                    26
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 27 of 62



does not pose an unreasonable risk of exacerbating the spread of COVID-19 (including, without

limitation, as a result of non-compliance with Social Distancing Guidance).”

       92.     For such an “Unsafe Facility,” the local health officer is empowered to “require

the Unsafe Facility to modify its operations to comply with Social Distancing Guidance”; or

“designate all or part of the Unsafe Facility as a zone in which the occupancy and use of

buildings may be controlled, and prohibit or limit the movement of individuals and/or vehicles

into, in, or from the Unsafe Facility.”

       93.     Here, the County Health Officer has not, and cannot, declare all Montgomery

County religious and private schools an “Unsafe Facility.” Executive Order 20-04-05-02

requires an individualized judgment about a particular facility, not a blanket determination about

all religious and private schools. Secondly, the County Health Officer cannot show that religious

and private schools, any or all of them, are “unable or unwilling to operate in a manner that does

not pose an unreasonable risk of exacerbating the spread of COVID-19.” To the contrary, they

have made extraordinary effort and investment to operate in a manner which does not impose

unreasonable risks. Finally, the County Health Officer’s remedy is to simply order compliance

with social distancing, or designating “all or part of the Unsafe Facility” as an unsafe zone,

limiting the movement of persons or vehicles, or “closing the Unsafe Facility.”

       94.     Here, the County Health Office seeks to ignore and circumvent the plain

requirements in the Executive Order 20-04-05-02. He seeks to close religious and private

schools without making the predicate finding required to designate an “Unsafe Facility,” i.e., that

they are “unwilling or unable” to operate safely. Nor has he pursued the remedy of allowing the

schools to impose social distancing (which the schools have already instituted).




                                                 27
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 28 of 62



       95.     The County Health Officer seeks to hijack the governor’s executive order process

and completely disregard the State’s health policy and the directive of the Secretary of Health.

This has extraordinary implication for both public and nonpublic education and directly

interferes with the State Superintendent of Education’s careful governance of education in

Maryland.

                             Health Officer’s statements in webinar

       96.     On Wednesday, July 29, 2020, two days before the Health Officer’s first order

physically closing religious and private schools, the County convened a webinar with leaders of

Montgomery County religious and private schools. The program began with Earl Stoddardt,

Montgomery County’s director of emergency management and homeland security, stating that

they wanted to provide information about current trends and how they “could impact when and

how you all choose to open.” Director Stoddardt said that “we know you are actively all are

actively considering how this impacts your ability to reopen and we wanted to make routine

updates.” Despite these statements, Montgomery County had no intention of respecting the

schools’ ability to choose “when and how to open.”

       97.     During the webinar, the County Health Officer said he could not offer guidance to

the schools about reopening: “We don’t have as a local health department a ‘here’s how to do

this safely which is why we are meeting with you all to have this discussion, taking your

questions.” He referenced the CDC and State Department of Education reopening guidelines,

and Plaintiff schools have complied with all applicable guidelines.

       98.     The County Health Officer made it clear that he was not familiar with the

extraordinary retrofitting, revamping and rescheduling that religious and private schools have

undertaken to reopen safely. He said “we can’t physically visit every school.” Instead, he would



                                                28
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 29 of 62



deal with the “respective schools as a unit,” not understanding that the religious and private

schools are not a “unit” but a very diverse group of independently operated institutions.

       99.     It appears the County Health Department has not even visited a single religious or

private school, while it has found the time and resources to visit numerous bars and restaurants,

including the Vibes Hookah Lounge at 1 Dawson Avenue in Rockville, the Cabana Hookah

Lounge at 8227 Georgia Avenue in Silver Spring, and the Palisades Lounge at 211 Georgia

Avenue in Silver Spring.

       100.    The County presumably believes under executive order 20-07-29-01 that it has

the authority shut down bars and restaurants, which have been documented by the CDC as the

leading source of COVID-19 transmission. But instead of restaurants and bars, the County has

used its purported closure authority to target religious and private schools. Indeed, while the

County Health Officer professes to have no resources to inspect or even learn about the

expensive and impressive retrofitting of these schools, the County has found ample resources to

inspect bars and restaurants.

       101.    The County Health Officer’s blithe attitude toward religious and private schools

even extended to the extensive investment of many schools in installing plexiglass dividers in the

classrooms, which the State and County have not required anywhere. When asked about the

plexiglass dividers, the County Health Officer responded that it was a “niche” issue, and he’d

like to “learn more about what respective schools are doing because not everyone will be able to

afford plexiglass.”

       102.    The County Health Officer would not provide an answer to specific questions

about which metrics would decide opening and close recommendations. He stated that his

guidance on closing is based on “where we stand as county, where we stand a state and certainly



                                                 29
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 30 of 62



where we stand as a nation.” He mentioned a specific criteria of cases in the single digits or

teens. He later acknowledged that in Montgomery County, “we have plateaued to some degree.

Our test positivity has improved.” Montgomery County’s positivity rate, a key measure, has

now declined for 14 straight days. It now stands at 2.3 percent, half the state average of 4.6

percent, one of the lowest in the state. (The WHO recommends before reopening, that a

jurisdiction should have a positivity rate of below 5.0% for 14 consecutive days.)

       103.    Without warning, the County Health Officer issued his order two days after the

webinar.

        Religious and private schools are unlawfully being stopped from opening for in-person
         learning, despite Plaintiffs’ desires to send their children to religious schools

       104.    It is discriminatory to not permit religious and other private schools in

Montgomery County the same opportunity to determine on a school-by-school basis how and

when to reopen for in-person instruction.

       105.    There were a number of religious and other private schools in Montgomery

County that had intended to reopen at the start of the school year for in-person learning.

Religious and other private schools often have smaller class sizes that public schools, better

allowing for social distancing practices. Religious and other private schools in the County have

spent thousands of hours and millions of dollars making detailed plans for in-person reopening

and making alterations and additions to their schools to allow for social distancing and other

safety practices.

       106.    Plaintiffs John and Kimberly Beahn are Roman Catholic. Their children attend

Our Lady of Mercy School, a private, Catholic school in Montgomery County offering

kindergarten through eighth grade. There were 220 students enrolled during the 2019-2020

school year.


                                                30
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 31 of 62



       107.    Plaintiffs have enrolled their three minor children—who are rising 4th, 6th, and 8th

graders—in a Catholic school to further their religious education and character development. The

family’s commitment to Catholic education, and their enrollment in Our Lady of Mercy, is an

important exercise of their religious beliefs.

       108.    Plaintiffs James and Gem Lawson have a child who is a rising 4 th grade student at

Our Lady of Mercy and were planning to send their child back to school in the fall. The Lawsons

chose to send their son to Our Lady of Mercy because of the Catholic education it provides. By

not being able to send their son to any in-person instruction, he is isolated from his peers and

other children and facing challenges to his ability to develop socially.

       109.    Our Lady of Mercy’s stated mission is to “provide[] each student the opportunity

to reach full potential of mind, body and spirit” in a way that is “guided by the heritage of our

Catholic faith.”

       110.    On July 17, 2020, Our Lady of Mercy School sent a letter to parents and

guardians, explaining that the Catholic Schools Office had provided schools with reopening

guidelines to assist schools in determining a plan to reopen their campus, provide distance

learning, or a hybrid of both. The reopening guidelines allow for the possibility of reopening or

partial reopening utilizing social-distancing requirements. Our Lady of Mercy was enacting

measures to allow for in-person learning, including mandating that faculty and students wear

masks, rearranging the desks and seats in classroom to ensure physical distancing, having

students eat lunch at their desks rather than the cafeteria, having students use external entrances

to classrooms, staggering pick-ups and drop-offs, and having class outside if possible, among

other measures.




                                                 31
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 32 of 62



       111.      Plaintiff Clara Obermeier’s children previously attended Montgomery County

Public Schools but she decided to enroll them at St. Bartholomew after learning that public

schools would not be opening for in-person instruction in the fall. Ms. Obermeier and her

husband, who is an active duty officer in the U.S. Coast Guard, have jobs that do not allow them

to work from home.

       112.      Ms. Obermeier and her family are Roman Catholic. They decided on St.

Bartholomew because it is the school associated with their parish, St. Bartholomew Catholic

Church, and will allow their children to further their religious education and character

development. Her husband teaches CCD at St. Bartholomew and her son plays CYO basketball

at the church.

       113.      St. Bartholomew holds itself out as a private Catholic school that “instill[s]

traditional faith-based values” and “fosters and celebrates Christian values.” The school “instills

in its students the importance of Christ in developing character and integrity” through “weekly

Mass and community service initiatives, and daily religious instruction and prayer.”

       114.      Ms. Obermeier toured St. Bartholomew prior to enrolling her children there and

was thoroughly impressed by the health and safety measures that the school said it would be

taking. The students would be entering and exiting classrooms through exterior doors so there

would be no congregating in hallways. St. Bartholomew’s reduced class sizes to comply with

social distancing requirements: her daughter’s eighth grade class would have nine students and

her son’s sixth grade class would have 14 students. The school would be utilizing larger

classroom spaces and would be staggering times for entering and exiting classrooms to allow for

social distancing. St. Bartholomew would no longer be offering hot lunches, instead requiring




                                                  32
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 33 of 62



students to pack their own lunches, and there would be an outdoor classroom available for

instruction.

       115.    Plaintiff Miriam Roth has two sons that are going into second and fourth grade at

the Torah School of Greater Washington, located in Silver Spring, Maryland. The school has

approximately 385 students in kindergarten through sixth grade. It is essential to Ms. Roth, who

is Jewish, that her children attend a Jewish School.

       116.    The mission of the Torah School of Greater Washington is “to cultivate a love for

Torah, Judaism, and Eretz Yisrael and foster excitement for learning in each school.” The

students all receive both secular and Judaic education on a daily basis.

       117.    Ms. Roth was planning to send both of her school-aged to the Torah School of

Greater Washington starting in early September for in-person instruction. She was required in

March 2020 to put down a deposit for the 2020-2021 school year and to sign a document stating

that she was going to pay the full tuition.

       118.    The Torah School of Greater Washington has taken extensive precautions to

protect the health and safety of their students, including implementing social distancing and

mandatory mask procedures, requiring students to carry hand sanitizer with them at all times,

installing plexiglass in classrooms, having teachers wear face shields, using more areas of the

school as classrooms in order to reduce the size of classes to no more than approximately nine

students, purchasing a tent to allow for an outdoor space for kids if needed, and shortening the

day to get rid of any extraneous activities. The school was also planning to offer continued

distance learning for any students that requested it.

       119.    The Health Officer’s order provided no exception for in-person special education

instruction, which causes harm to Ms. Roth’s fourth-grade son who has Dyslexia and ADD. Prior



                                                 33
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 34 of 62



to the closure of the Torah School of Grater Washington in March, her son received one-on-one

or two-on-one special education about 30 to 40 percent of the day, with the rest of the day spent

in with his entire class. When the school closed in the spring due to COVID-19, her son still

received some one-on-one instruction via Zoom but he was not getting anything out of the

lessons. Her son was unable to focus on the computer, which would lead him to get extremely

frustrated. There was a special education teacher at the school that her son had developed a close

and productive relationship with prior to the pandemic who gave him lessons but, due to the

frustrations resulting from Zoom learning, her son no longer wants to work with that teacher.

       120.    Prior to the pandemic, Ms. Roth’s younger son was receiving individualized one-

on-one enrichment instruction because he is at an advanced reading level. While he was still

receiving some enrichment instruction via Zoom during the spring, the lessons were shorter and

not nearly as effective as the in-person lessons.

       121.    Ms. Roth and her husband had planned for their two older sons to go back to

school for in-person instruction beginning in September. Both Ms. Roth and her husband have

full time jobs and also have a one-year old and three-year old at home, making it extremely

difficult to get their work done while watching four children under the age of nine.

       122.    Plaintiffs Joshua and Penny Bortnick have a daughter who is a rising 8th grade

student at Charles E. Smith Jewish Day School (“CESJDS”) in Montgomery County. They were

planning to send their daughter back to CESJDS for in-person education if the school opened for

it.

       123.    CESJDS’s mission is to “engage students in an exemplary and inspiring general

and Jewish education, to ensure a vibrant Jewish future in order to foster the growth of confident

and compassionate thinkers to engage the world through Jewish values.”



                                                    34
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 35 of 62



       124.    CESJDS announced on July 8 that it was preparing for several scenarios—full

return to campus, a hybrid approach, and distance learning—and was focusing on the hybrid

approach. Two days later, the school announced health and safety measures for students, faculty,

and staff for a safe return to school, including installing plexiglass shields to certain areas,

separating desks, adding touch-free faucets to bathrooms, reducing class size, requiring that face

coverings be worn, suspending all group gatherings, and requiring all students and employees

submit self-screening data each day, among other measures. CESJDS emailed families on July

17, 2020 with an update on its plans for the reopening of schools in August and announced that

the school would make a decision by August 6 as to its learning plans for lower school, middle

school, and high school.

       125.    The Bortnicks’ daughter has struggled to adjust to virtual learning. She had

transferred to CESJDS the prior year and was still in the process of making and developing

friendships, which is nearly impossible when the only option is virtual learning.

       126.    The Bortnicks are on a 10-month payment plan for CESJDS and have already

made the first two payments for the upcoming school year.

       127.    Plaintiffs Christopher and Meagan Rizzo have a son who is a rising fourth grade

student at The Heights School (“The Heights”) in Potomac Maryland. The Heights is an all-boys

private school for grades 3-12 with a student body population of 540 students and 65 faculty

members. The Rizzos were planning to send their son to the Heights this fall for in-person

instruction, recognizing the importance to growth and development of their young child that only

face-to-face learning can provide.

       128.    The Rizzos had heard from The Heights that it had been taking steps to allow for

face-to-face instruction to happen in the fall, including plans to expand the use of outdoor space



                                                  35
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 36 of 62



and possibly having the upper school engage in virtual learning but allowing the middle and

lower schools to come to school. Given the smaller enrollment of The Heights and its larger

indoor and outdoor space compared to many public schools, The Heights is in a unique

position—along with many other religious and private schools in the County—to be able to

safely open.

       129.    The Rizzos had been counting on their son returning to in-person education in the

fall. Meagan Rizzo is a physician who runs a clinic in an area hospital and has been treating

COVID-19 patients since the pandemic began. Due to her job and her husband’s job—which

may require out-of-state travel beginning next month—the Rizzos will need to hire a childcare

provider to be with their son during the day if The Heights is not permitted to open. The Rizzos

will have to pay for a childcare provider on top of paying the full Heights tuition.

       130.    The Rizzos chose to send their son to The Heights because of the character and

spiritual development he would receive there. The Rizzos’ son receives religious education three

days a week and all students in the lower school are assigned a mentor. The spiritual

development and education that her son receives through the school does not translate in virtual

learning, particularly to young students. A particular draw of the school is the mentorship that it

provides to its young students, who is available to help the boys develop intellectually, morally,

and spiritually. This mentorship is nowhere near as effective, frequent, or accessible to young

students when not in person.

        Religious and Private Schools are unlawfully prohibited from reopening for in-person
                   learning despite extensive action taken to safely reopen

       131.    Plaintiff The Avalon School is an independent, all-boys Catholic school offering

grades K-12 in Silver Spring, Maryland. The school has approximately 180 students enrolled for




                                                 36
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 37 of 62



the 2020-2021 school year. The school is well-recognized for its diverse student population,

including a large population of Hispanic and African American students.

       132.    The Avalon School is recognized by the Archdiocese of Washington and offers

daily mass, with a requirement that its students attend mass on the holy days of obligation. There

is a priest on staff, and Catholic education is taught to all students five days a week.

       133.    Plaintiff The Brookewood School, which is affiliated with the Avalon School, is

an independent, all-girls Catholic school offering grades 1-12 in Kensington, Maryland. There

are approximately 142 students enrolled for the 2020-2021 school year.

       134.    The Brookewood School similarly offers mass every day and requires its students

to attend mass on the holy days of obligation. There is a priest on staff, and students take

religious classes each day.

       135.    Prior to the Health Officer’s order, both the Avalon School and the Brookewood

School were planning to reopen for in-person learning on September 3. Since the spring, the

schools have been setting forth a plan for reopening, which has included setting up a taskforce to

oversee reopening, purchasing digital scanning thermometers, marking sidewalks based on social

distancing requirements, purchasing smaller desks for the Brookewood School to better allow for

social distancing, reducing class sizes, cancelling sports, and cancelling the schools’

transportation program, which previously had allowed staff to transport students to and from

school in 13-person passenger vans.

       136.    The Avalon School has been operating an academic summer camp for boys and

girls since June 22, 2020 and the summer camp is still currently operating. The summer camp is

operating in compliance with CDC guides and State orders. The camp has been a success this

summer, and there have been no incidents of COVID-19.



                                                  37
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 38 of 62



         137.     In addition to the Torah School of Greater Washington, CESJDS, the Avalon

School, the Brookewood School, Our Lady of Mercy, and St. Bartholomew, most other religious

and private schools in Montgomery County have made an extraordinary investment of resources

and efforts in the last three or more months to plan for a safe reopening. This extraordinary effort

has been based on guidance from the Center for Disease Control, the Maryland Health

Department, the State Department of Education, and recognized public health experts.

         138.     These efforts vary from school to school, depending on size and layout, and

include, but are not limited to:

    a. retrofitting schools to reduce classroom size and protect social distancing;

    b. installing plexiglass between desks in classrooms and other facilities to protect teachers,

         students and staff;

    c. investing in tenting to expand space and utilize outdoor spacing;

    d. introducing mandatory temperature readings each morning from faculty, students and

         staff;

    e. expanding the number of school entrances to encourage social distancing;

    f. institution of cleaning and handwashing throughout the day, and evening power washing;

    g. mandatory masks for all teachers, students and staff;

    h. revamped class schedules to limit hallway movements throughout the day. Some schools

         have banned hallway usage altogether where each classroom has an exit directly to the

         outdoors; and

    i.    limited lunch in small cohorts.

         139.     These efforts have been taken at considerable expense, with many schools

operating on a shoestring budget, despite the popular stereotype of “wealthy private schools.”



                                                  38
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 39 of 62



These efforts include fundraisers, volunteer efforts, and donations of expertise and effort from

skilled members of the school community.

       140.      Though many public facilities have introduced safeguards, there is no indication

that effort to this extraordinary degree have occurred in comparable facilities in Montgomery

County, such as restaurants, bars, or daycares, which are not subject to the Health Officer’s

closure order.

       141.      The Beahns, Ms. Obermeier, and other parents have acted in reliance on these

extraordinary efforts to insure a safe reopening.

       142.      The Beahns and Lawsons had a reasonable expectation that Our Lady of Mercy

would provide religious and academic education for their children beginning this month. They

have paid nonrefundable tuition for their children to attend school this fall.

       143.      The Beahns and other Plaintiffs organized their work and personal lives based

upon the reasonable expectation that their children would be spending school days in the school

classroom. They have foregone opportunities to place their children in the hundreds of private

schools throughout the Washington region outside of Montgomery County that remain open.

       144.      The Health Officer’s order does not encompass postsecondary schools that are

reopening in Montgomery County, including the University of Maryland at Shady Grove,

Montgomery College, and Washington Adventist University. Washington Adventist University

is reopening this month with in-person classes. Montgomery College is utilizing a hybrid

program of mostly remote learning, with some in-person classes and laboratories. UMSG is

offering remote classes from its nine partner University of Maryland schools, all of which are

themselves offering in-person classes and remote experience.




                                                    39
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 40 of 62



       145.     The Health Officer’s order, directed only at religious and other private schools,

appears to be the only one of its kind in the country. Meanwhile, religious and other private

schools throughout the rest of Maryland, the District of Columbia, and Virginia are preparing for

safe reopenings in the coming weeks, after months of careful planning and significant

expenditures.

       146.     While Montgomery County Public Schools system can choose to reopen at any

time, the Health Officer has usurped the authority of leaders of the County’s religious and other

private school leaders to make their own similar decisions about when to reopen or close.

       147.     The Health Officer has not alleged that any religious or private schools fail to

comply with CDC guidelines or state health protocols in their planed reopening. The order was

not in response to any COVID-19 outbreak. There has not been a single, reported COVID-19

case in Montgomery County religious or private schools during the pandemic.

       148.     The County Health Officer has no understanding of the extraordinary efforts

private schools have made to reopen safely, including retrofitting schools, revising procedures,

and creating safe learning environments, and no apparent interest in learning about these. On

Wednesday’s conference call related to the reopening of private schools, the Health Officer

refused requests from private schools to review the efficacy of their reopening plans or visit their

schools, and he failed to make any inquiry whatsoever into the extraordinary efforts the schools

have made to reopen safely.

       149.     Religious and other private schools had made requests to the Health Officer for

guidelines or criteria to reopen safety but the Health Officer stated that “we don’t have as a local

health department a ‘here’s how to do that safely.’” Even though he was refusing to issue his

own guidelines, he belittled guidelines from the CDC, the Maryland State Health Department,



                                                 40
          Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 41 of 62



and other recognized health authorities that private schools had been following. He dismissively

stated that “a lot of guidelines are just that.”

        150.    The Montgomery County public school system is one of the largest in the country

with 126,680 students and 23,347 staff, most of whom are covered by extensive collective

bargaining agreements. There are slightly more teacher sin Montgomery County Public Schools

than there are students enrolled in all religious and other private schools in the County combined.

For a school system the size of MCPS, with buildings containing large enrollments, there are

more complex and challenging political and logistical considerations than those faced with

smaller private schools with more organizational and physical flexibility. For instance, Plaintiff

Avalon School has a student population that is 6% the size of nearby Montgomery Blair High

School.

        151.    The County Health Officer’s abrupt decision to shut down in-person learning in

religious and private schools was not based upon public health concerns, but in response to

“equity” issues about public school students having to learn remotely while religious and private

schools students have in-person classes. The County Health Officer’s concerns about “public

health” were pretextual. There have been no COVID-19 outbreaks in public schools. There has

not been a single reported case of an infection a Montgomery County religious or private school.

        152.    The County Health Officer did not and was unwilling to consider the significant

investment extraordinary precautions under taken by plaintiff schools and private and religious

schools in Montgomery County to safely reopen. He was unwilling to articulate any reasonable

metrics for opening and closing. While Montgomery County’s COVID-19 positivity rate is

among lowest in the State, it is the now only jurisdiction in the State – and the country -- which

seeks specifically to shut down in-person classes at religious and private schools.



                                                   41
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 42 of 62



       153.    The County Health Officer’s last minute order was a surprise both to the schools,

as well as the parents and the students. Throughout the summer, the County government had

been advising religious and private schools to “follow CDC guidelines.” Now, the County

Health Officer states they are “just that, guidelines.”

       154.    The CDC guidelines provide extensive strongly encourage safe reopening, stating

what is obvious to most parents:

       Reopening schools will provide in-person instruction for students, facilitate
       increased communication between teachers and students, and provide students
       with critical academic services, including school-based tutoring, special
       education, and other specialized learning supports.

       Studies show that students have experienced learning loss during the period of
       school closure and summer months. In-person instruction for students has
       advantages over virtual learning, particularly when virtual learning was not the
       planned format for instruction, and schools may not have the resources or
       capability to transition fully to virtual learning. In-person classroom instruction
       has the added benefit for many students of interpersonal interaction between the
       student and the teacher and the student and peers. Teachers are able to more
       actively participate in student learning, provide feedback as students encounter
       challenges, and promote active learning among students.

       In-person instruction may be particularly beneficial for students with additional
       learning needs. Children with disabilities may not have access through virtual
       means to the specialized instruction, related services or additional supports
       required by their Individualized Education Programs (IEPs) or 504 Plans.
       Students may also not have access through virtual means to quality English
       Language Learning (ELL).1

       155.    The Health Official’s order came as a surprise to thousands of Montgomery

County families, who had students enrolled to attend religious and private schools this fall. Many

parents have paid nonrefundable tuitions, many working major financial and lifestyle sacrifices

to give this opportunity to their children. Working parents have relied upon the school buildings


1
 CDC Reopening Guidelines, updated August 1, 2020: https://www.cdc.gov/coronavirus/2019-
ncov/community/schools-childcare/prepare-safe-return.html#important



                                                  42
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 43 of 62



reopening for their childcare and the Health Officer’s order imposes an extraordinary financial

burden upon them to find alternative child care, ironically at day care centers that remain wide

open. Parents who would have sent their children to religious, private, or other schools in other

counties missed that opportunity, even though private schools have a right to open in every other

Maryland jurisdiction, Virginia, and the District of Columbia.

       156.    Moreover, there is no rational basis for the political subdivision or County Health

Officer to make a determination that here that closing religious and non-private classroom

instruction is both ”necessary” and “reasonable” to “save lives” or “prevent exposure to Covid-

19” as required by Executive Order 20-04-05-02. First of all, the County Health Officer has no

basis to make a judgment that it is “necessary” or “reasonable’ to close down classrooms in

religious and private schools to “save lives” or prevent COVID-19 exposure.

       157.    “Necessary” means there is no reasonable alternative. The County Health Officer

has refused to even understand that reasonable alternatives religious and private schools have put

in place. The County Health Officer made it quite clear during the County’s webinar last

Wednesday that he and the County health staff has no willingness or ability to visit any or all of

the religious and private schools. Instead, he said he would deal with the “respective [private]

schools as unit,” a phrase he repeated.

       158.    It appears the County has not visited or inspected even a single religious or

private school, or taken steps to understand the extensive precautions nearly all have taken.

Indeed, he admitted that before the abrupt public school reversal, that they had visited only a

single public school.

       159.    “Reasonable” means after understanding all of the underlying facts and examining

reasonableness must be seen in the context of how the County is exercising its discretionary



                                                43
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 44 of 62



judgment toward other places where the public assembled. All of the bars and restaurants in the

County have been permitted to reopen, subject to the limitations in the Governor’s executive

order. The daycare centers are open. The gymnasiums are open. The community colleges are

open. The four year colleges are open.

       160.    The County has made no efforts to interfere with the operations of the religious

and private schools since the COVID-19 crisis erupted in late February and early March. Indeed,

some of these schools offered summer programs safely, without interference from the County,

and without any outbreak of COVID-19. In contrast to other facilities, there has not been a

single reported case of an outbreak of COVID-19 at any religious or private school in the County

since the pandemic began.

       161.    Prohibiting the in-person reopening of religious and private schools to prevent

some new COVID-19 threat does not justify this last-minute, surprise order on the eve of school

reopening. The only thing that has changed is that public school system, at the behest of the

teachers’ union, has itself abruptly changed course and closed their classrooms, despite the

wishes of many parents who wanted schools to reopen for their children. This has created a

political dilemma, not a public health problem: How to explain to these same parents why the

religious and private schools are still operating? The answer is not an unlawful shutdown of their

classrooms.

                                  CLASS ACTION ALLEGATIONS

       162.    Plaintiffs brings this lawsuit on behalf of themselves, their minor children, and all

other persons similarly situated, defined as follows:

               All nonpublic schools in Montgomery County, Maryland and all students enrolled
               in or accepted at nonpublic schools in Montgomery County, Maryland for the
               2020-2021 school year.



                                                44
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 45 of 62



       163.    This action is brought and may properly be maintained as a class action. This

action satisfies the numerosity, typicality, adequacy, predominance and/or superiority

requirements under applicable law.

                                                Numerosity

       164.    On information and belief, the members of the Class number around 23,312

students and 180 nonpublic schools. As a result, the Class is so numerous that joinder of all

members in a single action is impracticable. The members of the Class should be readily

identifiable from information and records in Defendants’ possession, custody or control. The

disposition of these claims will provide substantial benefits to the Class.

                                       Commonality/Predominance

       165.    There is a well-defined community of interest and common questions of law and

fact which predominate over any questions affecting only individual members of the Class.

These common legal and factual questions, which do not vary from members of the Class, and

which may be determined without reference to the individual circumstances of members of the

Class, include, but are not limited to the following:

       a.      Whether the Montgomery County Health Officer had authority to issue the July

31, 2020 directive and order prohibiting nonpublic schools in the County from conducting in-

person instruction;

       b.      Whether the July 31, 2020 directive and order violates the state and federal

constitutional rights of students that attend nonpublic schools in Montgomery County; and

       c.      Whether the July 31, 2020 directive and order violates the state and federal

constitutional rights of nonpublic schools in Montgomery County as to reopening; and




                                                 45
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 46 of 62



        d.      Whether, as a result of the Defendants’ issuance of the July 31 directive and

order, the Plaintiffs and the Class are entitled to injunctive relief and/or other damages and relief

and, if so, the nature of such relief.

                                                 Typicality.

        166.    The representative Plaintiffs’ claims are typical of the claims of the Class because

Plaintiffs and all members of the Class were injured by the Defendants’ directive and are based

on the same legal theories.

                                         Adequacy of Representation

        167.    Plaintiffs will fairly and adequately protect and pursue the interests of the

members of the Class. Plaintiffs will vigorously represent the interests of the Class. Plaintiffs

have retained counsel who are experienced and qualified in prosecuting complex litigation cases

and who have class action experience as well. Neither Plaintiffs nor their attorneys have

interests which are contrary to or in conflict with those of the Class.

                                         Superiority/Manageability

        168.    A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit. Individualized litigation would also present the potential for varying,

inconsistent, or contradictory judgments and would magnify the delay and expense to all parties

and to the court system resulting from multiple trials of the same factual issues. Plaintiffs know

of no difficulty to be encountered in the management of this action that would preclude its

maintenance as a class action. Relief concerning Plaintiffs’ rights under the laws herein alleged

and with respect to the Class would be proper.

                                              COUNT I
                       Declaratory Judgment – Legal Authority of Health Officer
                                      (Plaintiffs v. Defendants)



                                                  46
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 47 of 62



        169.   Plaintiffs hereby adopt and incorporate by reference all the allegations contained

in all of the paragraphs of this Complaint as though set forth fully herein.

        170.   This is an action for declaratory judgment in accordance with C.J.P. §§ 3-401, et

seq., for the purpose of determining a question of actual controversy between the parties.

        171.   On July 31, 2020, Montgomery County Health Officer Travis Gayles issued a

directive and order that all private and religious schools in Montgomery County are “prohibited

from physically re-opening for in-person instruction through October 1, 2020.”

        172.   The Health Officer purported to be acting on the authority of the Maryland

Department of Health. The Health Officer does not assert in his order that he is exercising any

home rule powers of the Montgomery County government or any particular statutory authority.

        173.   Under the State’s emergency law, the governor is vested with the exclusive

authority to take executive action in the pandemic.

        174.   Governor Hogan issued a statement the following day, August 1, stating that he

“strongly disagree[s] with Montgomery County’s decision to mandate the closure of private and

parochial schools.”

        175.   The Governor’s Executive Order 20-07-29-01 does not delegate to the Health

Officer any authority to close in-person learning in religious or public schools. While the

executive order provides that political subdivisions are authorized to take more restrictive steps

to require businesses, organizations, establishments, or facilities to close and/or modify their

operations if determined that doing so is necessary and reasonable, the County Health Officer is

not a “political subdivision” and the religious and private schools are not considered an “unsafe

facility.”




                                                 47
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 48 of 62



        176.    On August 3, 2020, Governor Hogan issued an emergency executive order

making it clear that the County Health Officer cannot act upon gubernatorial emergency

authority in his closure order. The order specifically stated that a “political subdivision” may

issue a more restrictive closing order than what is in the Governor’s closure order, but may not

do so as to schools.


        177.    The Governor acknowledged in a statement that “[t]he blanket closure mandate

imposed by Montgomery County was overly broad and inconsistent with the powers intended to

be delegated to the county health officer.”



        178.    On August 5, the County rescinded the Health Officer’s July 31 order and

replaced it with the Health Officer’s August 5 order, which still prohibited religious and private

schools from physically reopening through October 1. The Health Officer relied on COMAR

10.06.01.06 and § 18-208 of the Health General Article of the Maryland Annotated Code as

purportedly giving him the authority for such a blanket closure.

        179.    The Health General Article requires local health officers to “cooperate with the

Secretary [of Health] to prevent the spread of disease.” Md. Code Ann., HG § 18-208. The

Secretary of Health—along with the Governor—have made clear that the State’s health policy is

to allow nonpublic schools to make their own determinations about reopening.

        180.    The COMAR provision relied on by the Health Officer allows the Secretary of

Health or health officer to order a business or facility to close if it is suspected to be a threat to

public health after making an individualized determination about the business or facility, but

does not give the Health Officer authority to issue a blanket order closing all schools.




                                                   48
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 49 of 62



       181.    Further, Montgomery County is a home rule county and its government has no

authority to regulate public or private schools.

       182.    The General Assembly has the exclusive authority to regulate public or private

schools and has delegated regulation of public and private schools to the State Board of

Education.

       183.    The Montgomery County public school system is considered an instrumentality of

the State. It is governed by a superintendent and an elected board of education but it is a creature

of the General Assembly and ultimately subject to the visitorial power of the State Board of

Education, which acts through the State Superintendent of Schools.

       184.    County health officers act as the discretion of the Maryland Secretary of Health to

enforce health laws and policies, rules, and regulations adopted by the Secretary of Health.

County health officers also have authority to enforce “rules and regulations” of the County health

boards. Montgomery County’s County Council sits as the Board of Health. See Montgomery

County Code, § 24-1. The Board of Health is authorized “to adopt and enforce all needful rules

and regulations concerning sanitation for eating and drinking establishments, habitable buildings

and private water supplies, within their jurisdiction.” Id.

       185.    The Health Officer had no authority to issue an order prohibiting religious or

other private schools from reopening for in-person instruction.

       186.    The County’s health department acknowledged as such in an email sent from

Kenny Welch to the Executive Director of the Avalon School and the Brookewood School,

which stated that whether Montgomery County will play a role if schools will be able to open

will depend on whether the Governor and Maryland Department of Education give power to the

local authorities. Neither the Governor nor the Maryland Department of Education have given



                                                   49
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 50 of 62



the Health Officer any authority to regulate religious or private schools nor is there any statutory

or regulatory authority allowing the Health Officer to do so.

         187.   Thus, an actual, justiciable controversy of a practicable issue between Plaintiffs

and Defendant exists within the jurisdiction of the Court involving the rights and liabilities of the

parties and the parties’ rights, status, or legal relations are affected by the Charter and relevant

statutes, and the controversy will likely only be resolved and determined by a judgment of this

Court.

         WHEREFORE, Plaintiffs and members of the Class request that the Court enter a

judgment against Defendants as follows: (i) Certifying this case as a class action and appointing

Plaintiffs and their counsel to represent the Class; (ii) Declaring that the Montgomery County

Health Officer does not have the authority to issue a directive and order prohibiting private and

religious schools from physically reopening for in-person instruction; (iii) Awarding Plaintiffs

and other members of the Class temporary, preliminary, and permanent injunctive relief by

enjoining Defendants from enforcing the Health Officer’s July 31 or August 5 directive and

order; (iv) Awarding judgment against Defendants in an amount exceeding seventy-five

thousand dollars ($75,000.00), plus interest; (v) Awarding reasonable attorneys’ fees, costs, and

other recoverable expenses of litigation; and (vi) Awarding Plaintiffs and other members of the

Class such other relief as the Court deems just and proper.

                                               COUNT II
                     Violation of the First Amendment – Free Exercise of Religion
                                        (Plaintiffs v. Defendants)

         188.   Plaintiffs hereby adopt and incorporate by reference all the allegations contained

in all of the paragraphs of this Complaint as though set forth fully herein.




                                                  50
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 51 of 62



       189.    The First Amendment to the United States Constitution prohibits the government

from legislating an establishment of religion or prohibiting the free exercise of religion.

       190.    The Health Officer’s order is solely directed at religious and private schools and

the students who attend those schools.

       191.    The Montgomery County Public Schools system has been given complete

autonomy discretion to decide when and how to reopen. While the County’s public school

system has chosen remote learning for now, it may reopen anytime it chooses. There has been no

similar order requiring public schools in Montgomery County to be closed.

       192.    The County Health Officer has usurped the authority from religious and private

school leaders to make their own decisions about when and how to reopen.

       193.    The order on its face and as applied targets religious and private schools with

religious beliefs, and the students who attend those schools, but allows for public schools to

remain open.

       194.    Religious and other private schools are not being allowed the same freedom to

decide when and how to reopen, a freedom that it given to non-religious public schools. The

Health Officer’s order takes away the religious schools’ choice to reopen, the choice of parents

to send their children to receive in-person religious education, and the rights of students to

receive in-person religious education.

       195.    Plaintiffs the Avalon School and the Brookewood School are religious schools

offering religious education to their students on a daily basis. These schools—and other similarly

situated schools in the County—are being treated differently based on the fact that they are

religious schools.




                                                 51
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 52 of 62



        196.    The adult Plaintiffs have all chosen to send their children to religious schools for

in-person religious education but that right has been violated by the Health Officer’s order.

        197.    The minor Plaintiffs all attend religious schools where they receive both secular

and religious education but are no longer able to fully receive that religious education if they are

not able to physically attend their schools.

        198.    The order is not narrowly tailored to serve any interest of Defendants and is not

the least restrictive means to accomplish any permissible government purpose that Defendants

seek through its directive.

        199.    The Health Officer’s directive and order are irrational and unreasonable and

impose unjustifiable and unreasonable restrictions on the constitutional right of Plaintiffs to the

free exercise of religion.

        200.    The decision to close all religious and private schools to in-person education is

broader than necessary to achieve any interest of the County.

        201.    As a direct and proximate result of Gayle’s action, Plaintiffs will suffer damage

including, but not limited to, deprivation of their educational and civil rights.

        202.    Plaintiffs will be irreparably harmed in the absence of injunctive relief. The

deprivation of their constitutional rights constitutes irreparable harm, including harm to

educational advancement and their civil rights.

        203.    Plaintiffs have suffered economic damages for the period of time in which the

Health Officer’s unlawful orders were in effect.

        WHEREFORE, Plaintiffs and members of the Class request that the Court enter a

judgment against Defendants as follows: (i) Certifying this case as a class action and appointing

Plaintiffs and their counsel to represent the Class; (ii) Declaring that the Montgomery County



                                                  52
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 53 of 62



Health Officer does not have the authority to issue a directive and order prohibiting private and

religious schools from physically reopening for in-person instruction; (iii) Awarding Plaintiffs

and other members of the Class temporary, preliminary, and permanent injunctive relief by

enjoining Defendants from enforcing the Health Officer’s July 31 or August 5 directive and

order; (iv) Awarding judgment against Defendants in an amount exceeding seventy-five

thousand dollars ($75,000.00), plus interest; (v) Awarding reasonable attorneys’ fees, costs, and

other recoverable expenses of litigation; and (vi) Awarding Plaintiffs and other members of the

Class such other relief as the Court deems just and proper.

                                           COUNT III
                      Violation of the First Amendment - Freedom of Association
                                      (Plaintiffs v. All Defendants)

        204.    Plaintiffs hereby adopt and incorporate by reference all the allegations contained

in all of the paragraphs of this Complaint as though set forth fully herein.

        205.    There is an implicit right in the First Amendment to the U.S. Constitution to

association in order to engage in those activities protected by the First Amendment, including the

right to assemble and the free exercise of religion.

        206.    The individual Plaintiffs have a right to associate at religious schools for the

purpose of sending their children to receive in-person religious education and for the minor

Plaintiffs to receive in-person religious education.

        207.    The school Plaintiffs have a right to associate for the purpose of having faculty,

staff, and students take part in in-person religious education at their schools.

        208.    The Health Officer’s July 31 order prohibiting the Plaintiffs from reopening for

in-person instruction or attending school in-person violates Plaintiffs’ implicit right to associate

in order to freely exercise their religion.



                                                  53
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 54 of 62



        209.    The directive and order unconstitutionally discriminates against Plaintiffs’ on the

basis of their religious affiliation.

        210.    The order is not narrowly tailored to serve any interest of Defendants and is not

the least restrictive means to accomplish any permissible government purpose that Defendants

seek through its directive.

        211.    The Health Officer’s directive and order are irrational and unreasonable and

impose unjustifiable and unreasonable restrictions on the constitutional right of Plaintiffs to

associate.

        212.    The decision to close all religious and private schools to in-person education is

broader than necessary to achieve any interest of the County.

        213.    As a direct and proximate result of Gayle’s action, Plaintiffs will suffer damage

including, but not limited to, deprivation of their educational and civil rights.

        214.    Plaintiffs will be irreparably harmed in the absence of injunctive relief. The

deprivation of their constitutional rights constitutes irreparable harm, including harm to

educational advancement and their civil rights.

        215.    Plaintiffs have suffered economic damages for the period of time in which the

Health Officer’s unlawful orders were in effect.

        WHEREFORE, Plaintiffs and members of the Class request that the Court enter a

judgment against Defendants as follows: (i) Certifying this case as a class action and appointing

Plaintiffs and their counsel to represent the Class; (ii) Declaring that the Montgomery County

Health Officer does not have the authority to issue a directive and order prohibiting private and

religious schools from physically reopening for in-person instruction; (iii) Awarding Plaintiffs

and other members of the Class temporary, preliminary, and permanent injunctive relief by



                                                  54
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 55 of 62



enjoining Defendants from enforcing the Health Officer’s July 31 or August 5 directive and

order; (iv) Awarding judgment against Defendants in an amount exceeding seventy-five

thousand dollars ($75,000.00), plus interest; (v) Awarding reasonable attorneys’ fees, costs, and

other recoverable expenses of litigation; and (vi) Awarding Plaintiffs and other members of the

Class such other relief as the Court deems just and proper.

                                            COUNT IV
                          Violation of the First Amendment - Right of Assembly
                                         (Plaintiffs v. Defendants)

        216.    Plaintiffs hereby adopt and incorporate by reference all the allegations contained

in all of the paragraphs of this Complaint as though set forth fully herein.

        217.    The First Amendment to the United States Constitution prohibits the violation of

one’s right to assemble.

        218.    The individual Plaintiffs’ have a fundamental right to assemble as students at

religious schools for in-person instruction, and the school Plaintiffs’ have a right to open their

doors for students to attend for in-person instruction.

        219.    The Health Officer’s directive and order violates Plaintiff’s First Amendment

right to assembly by prohibiting religious and private schools from reopening for in-person

education and prohibiting students from receiving an in-person religious education.

        220.    The directive and order unconstitutionally discriminates against Plaintiffs’ on the

basis of their religious affiliation.

        221.    The order is not narrowly tailored to serve any interest of Defendants and is not

the least restrictive means to accomplish any permissible government purpose that Defendants

seek through its directive.




                                                 55
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 56 of 62



       222.    The Health Officer’s directive and order are irrational and unreasonable and

impose unjustifiable and unreasonable restrictions on the constitutional right of Plaintiffs to

assemble.

       223.    The decision to close all religious and private schools to in-person education is

broader than necessary to achieve any interest of the County.

       224.    As a direct and proximate result of Gayle’s action, Plaintiffs will suffer damage

including, but not limited to, deprivation of their educational and civil rights.

       225.    Plaintiffs will be irreparably harmed in the absence of injunctive relief. The

deprivation of their constitutional rights constitutes irreparable harm, including harm to

educational advancement and civil rights.

       226.    Plaintiffs have suffered economic damages for the period of time in which the

Health Officer’s unlawful orders were in effect.



       WHEREFORE, Plaintiffs and members of the Class request that the Court enter a

judgment against Defendants as follows: (i) Certifying this case as a class action and appointing

Plaintiffs and their counsel to represent the Class; (ii) Declaring that the Montgomery County

Health Officer does not have the authority to issue a directive and order prohibiting private and

religious schools from physically reopening for in-person instruction; (iii) Awarding Plaintiffs

and other members of the Class temporary, preliminary, and permanent injunctive relief by

enjoining Defendants from enforcing the Health Officer’s July 31 or August 5 directive and

order; (iv) Awarding judgment against Defendants in an amount exceeding seventy-five

thousand dollars ($75,000.00), plus interest; (v) Awarding reasonable attorneys’ fees, costs, and




                                                  56
         Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 57 of 62



other recoverable expenses of litigation; and (vi) Awarding Plaintiffs and other members of the

Class such other relief as the Court deems just and proper.

                                            COUNT V
                 Violation of the Equal Protection Clause of the Fourteenth Amendment
                                        (Plaintiffs v. Defendants)

        227.     Plaintiffs hereby adopt and incorporate by reference all the allegations contained

in all of the paragraphs of this Complaint as though set forth fully herein.

        228.     Plaintiffs’ right to equal protection under the laws is protected by the Equal

Protection Clause of the Fourteenth Amendment to the United States Constitution.

        229.     The Health Officer’s directive and order violates the Fourteenth Amendment right

to equal protection by requiring religious and other private schools to remain closed to in-person

learning while not requiring that public schools or postsecondary schools in the County to

similarly be required to remain closed to in-person instruction.

        230.     Religious and private schools in the County, and the students who attend those

schools, are treated differently than public schools in the County and the students who attend

those schools.

        231.     Defendants’ actions treat Plaintiffs and those students and schools that are

religious different from other similarly situated students and schools based on their religious

beliefs and affiliations.

        232.     Defendants are purposefully discriminating against Plaintiffs and other students

and schools by requiring that those schools be closed to in-person education.

        233.     Defendants do not have a rational basis for such disparate treatment.

        234.     As a direct and proximate result of Gayle’s action, Plaintiffs will suffer damage

including, but not limited to, deprivation of their educational and civil rights.



                                                  57
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 58 of 62



       235.    Plaintiffs will be irreparably harmed in the absence of injunctive relief. The

deprivation of their constitutional rights constitutes irreparable harm, including harm to

educational advancement and civil rights.

       236.    Plaintiffs have suffered economic damages for the period of time in which the

Health Officer’s unlawful orders were in effect.



       WHEREFORE, Plaintiffs and members of the Class request that the Court enter a

judgment against Defendants as follows: (i) Certifying this case as a class action and appointing

Plaintiffs and their counsel to represent the Class; (ii) Declaring that the Montgomery County

Health Officer does not have the authority to issue a directive and order prohibiting private and

religious schools from physically reopening for in-person instruction; (iii) Awarding Plaintiffs

and other members of the Class temporary, preliminary, and permanent injunctive relief by

enjoining Defendants from enforcing the Health Officer’s July 31 or August 5 directive and

order; (iv) Awarding judgment against Defendants in an amount exceeding seventy-five

thousand dollars ($75,000.00), plus interest; (v) Awarding reasonable attorneys’ fees, costs, and

other recoverable expenses of litigation; and (vi) Awarding Plaintiffs and other members of the

Class such other relief as the Court deems just and proper.

                                            COUNT VI
                                  Violation of 42 U.S.C. § 1983
                                 (Plaintiffs v. Defendant Gayles)

       237.    Plaintiffs hereby adopt and incorporate by reference all the allegations contained

in all of the paragraphs of this Complaint as though set forth fully herein.




                                                 58
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 59 of 62



       238.    This cause of action is to redress the deprivation under color of statute, ordinance,

regulation, policy, custom, practice or usage of a right, privilege and immunity secured to the

Plaintiffs by the First and Fourteenth Amendments to the United States Constitution.

       239.    Defendant Gayles, at all relevant times to this complaint, worked as the Health

Officer for the Montgomery County Department of Health and Human Services.

       240.    Based on the allegations above, Gayles, acting in his individual and official

capacities, acted under color of State law and deprived Plaintiffs of their clearly established

rights protected by the First and Fourteenth Amendments to the United States Constitution, said

rights including but not limited to, equal protection, the right to free exercise of religion, the

freedom of assembly, and the freedom of association.

       241.    Gayles deprived Plaintiffs of these liberties and rights when he issued a directive

and order mandating that religious and other private schools in Montgomery County be

prohibited from reopening for in-person instruction through October 1, 2020.

       242.    As a direct and proximate result of Gayle’s action, Plaintiffs will suffer damage

including, but not limited to, deprivation of their educational and civil rights.

       243.    Plaintiffs will be irreparably harmed in the absence of injunctive relief. The

deprivation of their constitutional rights constitutes irreparable harm, including harm to

educational advancement and civil rights.

       244.    Plaintiffs have suffered economic damages for the period of time in which the

Health Officer’s unlawful orders were in effect.

       WHEREFORE, Plaintiffs and members of the Class request that the Court enter a

judgment against Defendants as follows: (i) Certifying this case as a class action and appointing

Plaintiffs and their counsel to represent the Class; (ii) Declaring that the Montgomery County



                                                  59
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 60 of 62



Health Officer does not have the authority to issue a directive and order prohibiting private and

religious schools from physically reopening for in-person instruction; (iii) Awarding Plaintiffs

and other members of the Class temporary, preliminary, and permanent injunctive relief by

enjoining Defendants from enforcing the Health Officer’s July 31 or August 5 directive and

order; (iv) Awarding judgment against Defendants in an amount exceeding seventy-five

thousand dollars ($75,000.00), plus interest; (v) Awarding reasonable attorneys’ fees, costs, and

other recoverable expenses of litigation; and (vi) Awarding Plaintiffs and other members of the

Class such other relief as the Court deems just and proper.


                                            COUNT VII
           Violation of 42 U.S.C. § 1983 – During period Health Officer’s Orders in Effect
                                      (Plaintiffs v. Defendants)

       245.    Plaintiffs hereby adopt and incorporate by reference all the allegations contained

in all of the paragraphs of this Complaint as though set forth fully herein.

       246.    This cause of action is to redress the deprivation under color of statute, ordinance,

regulation, policy, custom, practice or usage of a right, privilege and immunity secured to the

Plaintiffs by the First and Fourteenth Amendments to the United States Constitution.

       247.    Based on the allegations above, Gayles, acting in his individual and official

capacities, acted under color of State law and deprived Plaintiffs of their clearly established

rights protected by the First and Fourteenth Amendments to the United States Constitution said

rights including but not limited to, equal protection, the right to free exercise of religion, the

freedom of assembly, and the freedom of association, and rights under the Maryland Declaration

of Rights, during the period of time after Gayles issued his July 31 order.




                                                  60
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 61 of 62



       248.     After Gayles issued his July 31 order, Plaintiffs and others in the class were left

with extensive uncertainty, chaos, and confusion as to whether religious schools were able to or

could reopen.

       249.     This uncertainty and confusion continued after the Health Officer issued his

August 5 order, continuing to prohibit the physical reopening of religious and private schools,

despite the Governor’s executive order two days prior.

       250.     This uncertainty and confusion continued on August 6 and after, as the Secretary

of Health issued a memorandum to all health officers in the state that it was the State’s policy

that nonpublic schools could determine their own reopening plans.

       251.     As a direct and proximate result of Defendants’ actions, Plaintiffs have suffered

non-economic and economic damages for the period of time in which the Health Officer’s

unlawful orders were in effect. Such damages include, but are not limited to, uncertainty and

confusion as to where the minor plaintiffs can attend school, inability to plan for school, inability

to determine how and when the schools should reopen, and necessity to find childcare.

       WHEREFORE, Plaintiffs and members of the Class request that the Court enter a

judgment against Defendants as follows: (i) Certifying this case as a class action and appointing

Plaintiffs and their counsel to represent the Class; (ii) Declaring that the Montgomery County

Health Officer does not have the authority to issue a directive and order prohibiting private and

religious schools from physically reopening for in-person instruction; (iii) Awarding Plaintiffs

and other members of the Class temporary, preliminary, and permanent injunctive relief by

enjoining Defendants from enforcing the Health Officer’s July 31 or August 5 directive and

order; (iv) Awarding judgment against Defendants in an amount exceeding seventy-five

thousand dollars ($75,000.00), plus interest; (v) Awarding reasonable attorneys’ fees, costs, and



                                                  61
        Case 8:20-cv-02239-GJH Document 11 Filed 08/07/20 Page 62 of 62



other recoverable expenses of litigation; and (vi) Awarding Plaintiffs and other members of the

Class such other relief as the Court deems just and proper.

                                         JURY DEMAND


       Plaintiffs demand a jury trial as to all claims so triable.




                                               Respectfully submitted,

                                               JOSEPH, GREENWALD, AND LAAKE, P.A.

                                               _/s/ Timothy F. Maloney_____________________
                                               Timothy F. Maloney
                                               Alyse L. Prawde
                                               6404 Ivy Lane, Suite 400
                                               Greenbelt, MD 20770
                                               Phone: (301) 220-2200
                                               Fax: (240) 553-1761
                                               tmaloney@jgllaw.com
                                               aprawde@jgllaw.com




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 7, 2020, a copy of the foregoing was served on all

counsel of record via the CM/ECF system.


                                               /s/____________________________
                                               Alyse L. Prawde




                                                  62
